 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDand dispatchers, plant cafeteria employees, hourly paidscalers andorder fillers in the city sales department, hourly and weekly paid dockcheckers, hourly and weekly paidscalers,hourly paid storeroom em-ployees, and all dressing room attendants, excluding weekly paidstoreroom employees, all office and clerical employees, plant clerks,employees in the employees' store, research laboratory employees,brick masons, draftsmen, standards department employees, plant pro-tection employees (policemen, bell pullers, firemen, and watchmen),and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning ofSection9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]KNOx GLASS BOTTLE COMPANYandLODGENo.1597, INTERNATIONALASSOCIATIONOF MACHINISTS,AFL,PETITIONER.Case No. 15-RC-755.October 21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held before J. Mart Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, and Glass Bottle Blowers Association of theUnited States and Canada, A. F. of L., Local No. 230, herein calledthe Intervenor, are labor organizations claiming to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Acts4.The appropriate unit :iWe rejectas without merit the Employer's contention that the Petitioner's failure tosubmit a showing of interest after the filing of the instant petition constituted a fatal de-fect.An adequate and sufficiently current showing of interest was already on file withthe Board in connection with a previous petition of the Petitioner(which was withdrawn)filed about 1% months before the present petition.Moreover,the question of a showingof representative interest is entirely an administrative matter not litigable by the partiesat the hearing.100 NLRB No. 14. KNOX GLASS BOTTLE COMPANY37The Petitioner seeks tosever from an existingproduction andmaintenance unit "all machinists, machinist apprentices or learners,and machinist helpers or laborers regularly assigned to work withemployees of machinistclassifications" employed at the Employer'sJackson, Mississippi, plants, excluding all other employees and super-visors as defined in the Act.The Employer and the Intervenor con-tend that the severance of such a unit is precluded on the grounds of(a) the integration of operations in the glass container manufacturingindustry, which is analogized to the basic steel industry; (b) a longhistory of collective bargaining on an industrial basis at the Employ-er's plants and throughout the industry; and (c) the absence of thenecessary craft characteristics and functions on the part of the em-ployees sought by the Petitioner.The Employer's OperationsThe Employeris engagedin the manufacture of glass containersat three plants.2One of these plants, located in Palestine, Texas,is not involved in this proceeding.The two plants in Jackson, Mis-sissippi, are adjacentto each other and are operated in effect asa singleplant.At both plants virtually thesamemanufacturing process isused.It was testified that after the unloading and mixing of theprescribed raw ingredients, constituting the "batch," the operationis "continuousand completely automatic" until the finished prod-uct is ready to be packaged. In substance, the process consists ofthe automatic movement of the "batch" through successive tandemoperations over a distance of approximately 200 feet, during which(a) the raw materials are melted at high temperatures in brick-linedfurnaces,(b) the molted glass is refined by subjection to temperaturechanges,(c) the mass is fed throughan orificein the forming ma-chine whichmeasuresthe weight and shape of a "gob," (d) and dropsthe "gob" into the forming machine where a needle and jet of airform the desired type ofglassbottle, (e) the bottles are conveyedthrough a lehr, or cooling oven, (f) and finally arrive at the packingtable where they are inspected and packed manually.The Machine ShopThe Employer's machine shop, which services both Jackson plants,is located in a separate area in plant #2.The shop is under theseparatesupervision of Foreman Miller, concededly a supervisor underthe Act, but who is not a machinist himself.3Regularly employed2 The Employer is in turn a subsidiary of Knox Glass Bottle Company of Pennsylvania.3 The lines of supervision are not clearly defined in the record.It appears from thetestimonythatin certain circumstances Foreman Miller does exercise direction over em-ployees other than thosein the machine shop. and that similarly other supervisors issueinstructions to the machine shop employees when they are working outside the machineshop. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDor headquartered in the machine shop are three maintenance machin-ists, two machinist apprentices or learners, and an employee classifiedas a laborer (Fleming). (These are the employees sought by the Peti-tioner.)All of these employees, except one machinist, Rhodes, spendthe greater part of their working time in the machine shop,4 and thebalance of their time repairing machines in the production areas ofboth plants.Rhodes, however, devotes the major part of his time inmachinist maintenance work outside the machine shop.Other em-ployees occasionally use certain of the equipment located in themachine shop, and electricians come in to check and lubricate theelectric motors, but only the machinists and the apprentices operatethe precision metal cutting tools in the shop, e. g., the lathes, shapers,and milling machine.The machinists are required to perform workat close tolerances.5A training period of 4 years is required by the Employer beforeaccording to learners or apprentices the full status of machinists.Employees have been transferred by the Employer to the machineshop from other departments to commence training as learners; andthe Employer has also hired directly experienced machinists at thetop contract wage rate.There is no effective evidence of interchangebetween machinists and other employees. The machinists supply theirown tools; do not receive incentive pay as do operating productionemployees; and work only an 8-hour shift per day, as distinguishedfrom the production employees, who are on the job 24 hours, 7 daysper week.The Bargaining HistoryThe employees at the Employer's Jackson plant have been coveredsince about 1935 by four separate collective bargaining agreements,all entered into on a national level between certain unions and theGlass Container Manufacturers Institute : (1) The Employer's ma-chine operators and machine upkeep men were covered by agreementwith Local 41 of the Intervenor. (2) The Employer's mold makersand apprentices were covered by an agreement with the Local 152 ofthe American Flint Glass Worker's Union of North America, A. F. L.(3) Certain of the Employer's laborers were covered by an agreementof Local 258 of the Intervenor. (4) Miscellaneous production and4Machinist Shivers testified that he and machinist Tanner spent about 95 percent oftheir time in the machine shop.6Machine upkeep men employed in the forming area have the function of regularlymaintaining the forming machines.Machine operators operate these machines.(As notedbelow, the machine upkeep men and operators are in a separate contract unit.),In re-pairing the forming machines,machinists and upkeep men work together in the formingarea.It is clear,however,that in this connection the upkeep men perform no machinistfunctions but confine their work essentially to assembling and disassembling the machines.There are also employed in maintenance work at the Jackson plants, e. g., electricians,carpenters,painters and welders.These employees do not operate as part of the machineshop and have different immediate supervision from that of the machinists. KNOX GLASS BOTTLE COMPANY39maintenance employees, including the machine shop employees heresought by the Petitioner, were covered by an agreement with Local230 of the Intervenor. It was testified that similar contracts withthese unions have been in effect in the industry for about 50 years.ConclusionsOn the basis of the foregoing, we are not convinced, as contendedby the Employer and the Intervenor, that in the glass container manu-facturing industry, as in the basic steel and aluminum reduction indus-tries, all of the employees are so integrated in production operationsas to preclude the establishment of a separate craft unit for collectivebargaining purposes.6More specifically, the record here does not sup-port a finding that the machine shop employees sought by the Peti-tioner are engaged in repetitive, routine, or prescheduled work at fixedstations along a line of production, or that their maintenance functionsare otherwise so closely identified with the production operations asto be indistinct.'Nor in this context does the contention that the in-dustrial pattern of collective bargaining, long in effect at the Employ-er's plants and in the industry, and the direct participation in suchbargaining by the individual machinists, lend significant weight in op-position to severance of a machinist craft unit .8 Indeed, the bargain-ing history shown in this case on the basis of four separate contractunits, whether or not any of these have been erected along craft lines,'serves only to defeat the integration argument of the Employer andthe Intervenor and their attempted analogy with the decisions of theBoard regarding units in the basic steel industry where only a singleproduction and maintenance unit has been held appropriate.Nor dowe find merit in the further contention that the machinists and theirapprentices at the Jackson plants do not, in any event, perform truecraft functions.The evidence is clear, and we find, that these em-ployees, who must undergo a 4-year minimum training period, doutilize in their work the traditional skills of the machinists' trade andthus satisfy the Board's customary requirements for representation ina separate bargaining unit, if they so choose in the election to be di-rected herein.The laborer in the machine shop (Fleming) is sought to be in-cluded by the Petitioner allegedly as a machinists' helper.The rec-ord shows that Fleming is employed specifically to assist ForemanCf, e. g,National Tube Company,76 NLRB 1199;The Permanente Metals Corpora-tion,89 NLRB 804.°SeeOregon Portland Cement Company,92 NLRB 695.8 SeeWestinghouse Electric Corporation,75 NLRB 638;The Reliance ElectriccEEngi-neeringCo., 98 NLRB 488.6 Cf.Ball Brothers Company,85 NLRB 298,in which the Board speaks of the "tradi-tional skills of mold makers"in this industry. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDMiller, who is not a machinist, rather than as a helper to the ma-chinists or their apprentices. It was testified without contradic-tion that Fleming is not assigned to the machine shop as such,although it is clear that he spends about 60 percent of his time withinthe shop, where he devotes himself largely to threading and cuttingpipe, a task not related to machinist work. In the production areaof the plants, Fleming cleans up machines, detaches pipe, disassem-bles machinery to bring into the machine shop, and performs minormechanical work.As it appears on this record that Fleming is notin fact a machinists' helper and is not a proper part of the machineshop, we shall exclude him.Accordingly, we shall direct a separate election among the follow-ing employees at the Employer's plants at Jackson, Mississippi, ex-cluding employee Fleming, the welders,' all other employees, andsupervisors as defined in the Act : All machinists and apprenticesor learners.If a majority of the employees indicate, by voting for the Peti-tioner, their desire to be represented in a separate unit, the Board findssuch unit to be appropriate and the Regional Director conductingthe election directed herein is instructed, in that event, to issue acertification of representatives to the Petitioner for such unit.If amajority of the employees vote for the Intervenor, the Board finds,in such event, that these employees are appropriately representedin the presently existing production and maintenance unit, and in-structs the Regional Director to issue a certification of results ofelection to that effect.[Text of Direction of Election omitted from publication in thisvolume.]10 The Petitioner stated an alternative position at the hearing that it would accept thewelders in the unit only if the Board found the unit inappropriate without them.No otherparty seeks their inclusion.They are not in the machine shop and do not share the sameimmediate supervision of the machinists.FOREMAN & CLARK,INC.andLOCAL297,AMALGAMATED CLOTHINGWORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 21-RC-1836.October 201, 1952Supplemental Decision,Order, and Second Direction of ElectionOn April 4, 1952, pursuant to the Board's Supplemental Decisionand Direction of Election,' an election by secret ballot was conducted,under the direction and supervision of the Regional Director for theTwenty-first Region, among employees in the unit heretofore found1 97 NLRB 1080.101 NLRB No. 12.